Title: To George Washington from John Coles, 27 October 1789
From: Coles, John
To: Washington, George


          
            Charlestown [Mass.] 27th Octr 1789
          
          Be Pleased Great Father of thy people, to pardon the Presumtion of this Address, and behold thy Ser[v]ant, at this time, Surrounded with, (not uncommon to him) but Heart Breaking

Cares, for the fate of things, has Ordered them to Continnue, for Seven Years, and Seven, and almost Seven again, Whereby thy Servants Patience, and fortitude, has Came to a Stand, and he is Ready to fall, beneath the Burthen, of Sum of the Laws of his Country. thy Servant, was Born at Boston, and Brought up, to the Courts and Heraldry Painting, Married a faithfull Partner, at 19 years of Age, & Lost father, and mother, before he was twenty two, was an only Child, and Left to the wide world, with out friends or money. his family Increaseing, he Applyed him Self, to the Strickest Rules, of Industry, & Oconamy, and had not Sickness ben hard a pon him he might Prehaps, have ben Better of, However, haveing an Enterprizeing mind, he has by the Blessing, of Divine Providence, Notwithstanding all human things, Seemed to be against him, Suported his family, in the following Charrecters. Viz. a tradesman, a Labourer, a Soldier, a Seaman, and a Merchant, and is now Surrounded by, (whome Next to his Country he wishes to Live for) 9 Children, from 3 years old upwards, all he Ever had, 3 Boys, and 6 Girls, who together with there Parents Are now, Rejoicing on the arival of the Man, to whom only, they Can, unfold there Sorrows. Now if it may Plese thy Great Mind, to Consider, that thy Servant has by Great pains, and Labour, Paid up fifteene hundred Silver dollars, on Acount of his Losses at Sea, over and above the Loss of all the Vessels he was Conscerned in, and Still thare Remains a Ballance to his Credettors of 500 Dollars. this no Dowt thy Servant Could Pay, in two or three years Time, by Observeing the Same Rules, he has Done in all His former Payments, Viz. Receveing, nor Paying, no Visits. Subsisting on the meanest food, and dressing in the Meanest garb, also Divideing his time in Masonic Order. thus thy Servant has Proceeded, Amidst Discouregments, almost Insurmountable, haveing nearly all his Credettors Pushing at One and the Same time, Serveing Writs, with thair Great Expences, on thy willing, but Unable Servant. and the Payment of One Dett was only Reason for Saying, and why did you not Pay me, by another, and often has thy Servant, ben as it ware Obliged, to hurt his feelings by promasing, on a Poor foundation, to keep him Self from being imprisoned, and Rendered Unable, to Any way Provid for his young, and Helpless family. thus your Servant is the worst of Slaves, in a Country

of Freemen, and the Lives & Morals, of thy young Servants, his Children, Exposed by Poverty, Notwithstanding thy Servant has ben invinceable with Respect, to the Common Learning of his Children, which a few Lines, inclosed from his Oldest Son, may Evidence, thy Servant Prays, nither for Power, Riches, nor Honour, but only, if it may Plese, the President, of these United States, in Due time, to Remember the Poor mans Prayer and to use, his influence, with the Congress, when the Bankrupt Act, may Come forth, as that it may be Calculated to Defend, the Helpless, honest, and industrous Man and to Grant him Time, to Labour, for the Payment of his Just Detts, and Seport of his Family. Which if thy Servant Mistakes not, no Laws, with in these States, Defend him in at Present and thy Servant as in Duty bound, Shall Ever Pray.
          
            John Coles
          
        